FARMER, J.
In this appeal from a summary denial of a motion to withdraw a plea of guilty, the record demonstrates that the motion was filed more than thirty days after the imposition of sentence. Moreover the motion itself was legally insufficient; no factual basis is alleged for movant’s newly and conclusorily professed failure to understand the plea agreement. We therefore affirm but our decision is without prejudice to any timely filed motion under rule 3.850.
AFFIRMED.
HAZOURI, J., and DELL, JOHN W., Senior Judge, concur.